Citation Nr: 0940735	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  04-29 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to higher initial evaluations for disability of 
the temporomandibular articulation, rated as noncompensable 
from September 1, 1998, to February 23, 2009, and 10 percent 
disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel





INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  Jurisdiction over the claims files was 
subsequently transferred to the RO in Pittsburgh, 
Pennsylvania.

The Board remanded this case for further development in June 
2007.

A rating decision in September 2009 granted an increased 
rating of 10 percent rating effective from February 24, 2009.  
The Veteran's appeal for higher rating before and from that 
date remains before the Board.  See AB v. Brown, 6 Vet.  App. 
35 (1993).


FINDINGS OF FACT

1.  From September 1, 1998, to February 5, 1999, the 
temporomandibular joint disability was manifested by inter-
incisal movement greater than 40 mm.

2.  From February 5, 1999, the temporomandibular joint 
disability has been manifested by inter-incisal movement 
between 31 and 40 mm.


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, but not more, 
for temporomandibular articulation disability are met from 
February 5, 1999, but not before.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.10, 150, Diagnostic Code 9905 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts entitlement to higher initial evaluations 
for his service-connected disability of the temporomandibular 
joint (TMJ).  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that or "immediately after" VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  However, the Court also stated that the failure to 
provide such notice in connection with adjudications prior to 
the enactment of the VCAA was not error and that in such 
cases the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the rating decision on appeal was issued 
prior to the enactment of the VCAA.  The record reflects the 
originating agency provided the Veteran with the notice 
required under the VCAA, to include notice with respect to 
the effective-date element of the claim, by letter mailed in 
August 2008.  Although the Veteran was not provided complete 
notice until years after the enactment of the VCAA, the Board 
finds that there is no prejudice to him in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

In this regard, the Board notes that following the provision 
of the required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claim in July 2009.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The record also reflects that all pertinent available service 
treatment records (STRs) and all available post-service 
medical evidence identified by the Veteran have been 
obtained.  In addition, the Veteran was afforded appropriate 
VA examinations, the most recent in February 2009.  The 
Veteran has not asserted, and the evidence does not show, 
that his disability has increased significantly since the 
last examination.

The Board accordingly finds that any procedural errors on the 
originating agency's part were insignificant and non-
prejudicial.  Accordingly, the Board will address the merits 
of the Veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during active service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

Limited motion of the temporomandibular articulation is 
evaluated under the criteria of 38 C.F.R. § 4.150, Diagnostic 
Code 9905 as follows.  A rating of 10 percent is assigned for 
range of lateral excursion of 0 to 4 mm or for inter-cisal 
range of 31 to 40 mm.  A rating of 20 percent is assigned for 
inter-cisal range of 21 to 30 mm.  A rating of 30 percent is 
assigned for inter-cisal range of 11 to 20 mm.  A rating of 
40 percent is assigned for inter-cisal range of 0 to 10 mm.  

Ratings for limited inter-cisal movement shall not be 
combined with ratings for limited lateral excursion.  See 
Note to Diagnostic Code 9905.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability under review.  

Service connection for the TMJ disability was granted 
effective from September 1, 1998, the day following the 
Veteran's discharge from service.  

The Veteran's STRs include extensive dental records.  On May 
26, 1998, the Veteran was able to open only to 15 mm.  By 
June 16 he could open to 17 mm, and on June 18 he could open 
to 19 mm.  

A radiograph was taken in service on June 22, 1998, due to a 
complaint of difficulty opening the mouth after recent dental 
work.  The distance from the condyle to the temporal bone was 
5 mm on the right and 2 mm on the left.  The impression was 
asymmetric TMJ at joint space in open and closed position.  

Dental STRs include a June 23, 1998, treatment note stating 
the Veteran had current opening to 20 mm.  On June 26 the 
Veteran had 28 mm of inter-cisal movement without pain, and 
on July 2 the Veteran could self-open to 39 mm.  On July 31 
the Veteran's symptoms had improved to where unassisted 
opening was greater than 45 mm.  The Veteran continued to 
receive dental treatment until his discharge in August 1998, 
but there are no further measurements after July 31.

The claims files contain dental treatment records pertaining 
to care the Veteran received at military dental clinics as a 
retiree during the period September 1998 to December 2001.  
Those records do not include measurements of lateral 
excursion or inter-cisal range of motion.

The Veteran filed his claim for service connection for 16 
various disabilities in November 1998.  In January 1999 he 
notified the Washington, DC RO that he was briefly in the 
United States for the purpose of obtaining medical treatment, 
and wanted a VA examination before he returned to his 
retirement home in Germany in February.  The RO duly afforded 
the Veteran a VA general medical examination at the 
Washington DC VA Medical Center (VAMC) in February 1999.

The examiner in February 1999 is shown to have been a VA 
physician, although his medical specialty is not identified.  
The Veteran reported a history of clicking in the right TMJ 
on side-to-side movements.  The examiner observed that with 
side-to-side movements of the jaw there was palpable clicking 
over the left TMJ.  The Veteran was able to open his mouth to 
a distance of 4 cm (40 mm) and did not complain of pain in 
the left TMJ.

The RO issued the rating decision on appeal in March 1999.  
The Veteran responded in his Notice of Disagreement (NOD), 
received in February 2000, that the TMJ disability was a 
problem, albeit not a constant problem.  He complained of 
problems eating, occasional problems opening his mouth, 
headaches and soreness in the TMJ joint.

The Veteran had a VA-contracted dental examination in Germany 
in February 2003 in which he reported a 20-year history of 
occasional "cracking" in the left jaw, sometimes associated 
with pain.  The examination report is present in the claims 
files in the original German and in English translation.  The 
examiner noted maximum protrusion of the jaw, with follow-on 
maximum opening of the mouth, was not possible.  The Veteran 
reported pain in the left TMJ and intermediate cracking that 
could be heard on the left; therefore, dynamic excursive 
decompression was not possible and it was uncertain whether 
there was a disc hyper-mobility, or lateral ligament or 
partial/total anterior disc displacement, or a disc adhesion, 
or a cartilage hypertrophy.  The examiner stated an exact 
diagnosis would only be possible with additional pain-free 
examinations.  The examiner recorded inter-cisor stage tooth 
11, 41 - 0 mm.  He also recorded lateral movement on right as 
23/33, 11/32, and 14/44; lateral movement on left was 12/43, 
13/44, 24/34 and 25/35, with interfering contact 17/47.  The 
examiner stated prosthesis for the upper and lower jaw would 
only be possible when the following treatment was completed: 
prior treatment with splint in upper jaw and physical 
therapy; new diagnosis of TMJ joint for which cracking 
phenomenon is present; and new diagnosis for the jaw and 
freedom from pain.

The Veteran had a VA dental examination in February 2009.  
The examiner reviewed the claims files and noted the 
Veteran's dental history, including German dental records.  
The Veteran reported having had dental apicoectomies of two 
teeth in 2006.  Over the past year or so, the Veteran had 
awakened 3 to 4 times per week with jaws stiff and tender, 
with pain (aching) of 3/5 severity but decreasing to 1 or 2 
by noon.  Chewing tough or hard foods would quickly increase 
both the pain and the popping in the TMJs.  Head colds often 
brought on left sinusitis and often also earache and 
tinnitus, and exacerbated the TMJ symptoms.  The Veteran 
characterized the current severity of pain as 1/10.

On examination the Veteran had mild tenderness to palpation 
of the TMJs.  There was some clicking but no popping or 
grating.  The muscles of mastication showed no tenderness to 
palpation or hypertrophy.  Measurement of inter-cisal limits 
of mandibular movement were 35 mm vertically, 12 mm laterally 
left, and 12 mm laterally right.  There was clicking in the 
left TMJ at 6 mm from centerline in the leftward lateral 
movement.  The Veteran had end-to-end occlusion with all 
maxillary incisors.  In regard to prosthesis, the Veteran had 
a fixed partial denture (FPD) that was noted as "OK."  The 
examiner diagnosed TMJ disorder and noted the Veteran's 
prognosis as "fair."

The examiner noted in regard to impairment of function that 
the Veteran avoids, or cuts into tiny pieces, food that is 
tough or hard because such foods increase pain and popping in 
the TMJs.  The Veteran also avoids large food objects and 
stifles yawns, because opening too wide can cause the jaw to 
pop painfully.  The Veteran sometimes skips breakfast on 
mornings when his jaws are stiff and tender on awakening.     

On review of the evidence above, the Board finds the Veteran 
is entitled to an evaluation of 10 percent from February 5, 
1999, the date of the VA examination.  The examination report 
records inter-cisal range of 4 cm (40 mm), which is the top 
end of schedular criteria for the 10 percent rating.

At no point before or after February 5, 1999, has lateral 
excursion been documented as 30 mm or worse.  Accordingly, 
the criteria for a rating in excess of 10 percent, including 
as "staged rating," are not met.  Fenderson, 12 Vet. App. 
119; Hart, 21 Vet. App. 505.

The Board finds the criteria for compensable rating prior to 
February 5, 1999, are not met.  The Veteran's STRs 
demonstrate that during service his inter-cisal range was 45 
mm, which is not compensable.  Lateral excursion measurements 
are not of record prior to February 2003, so alternative 
rating under those criteria is not available.

The lay evidence of record, including the Veteran's 
correspondence to VA and his subjective symptoms as reported 
to VA examiners and clinicians, does not show entitlement to 
a schedular rating in excess of 10 percent.

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a).  However, the record reflects the Veteran has not 
required frequent hospitalizations for disability and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by 
schedular criteria.  Accordingly, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.  



ORDER
The Board having determined that the Veteran's 
temporomandibular articulation disability warrants a 
noncompensable rating prior to February 5, 1999, and a 10 
percent rating, but not higher, from February 5, 1999, the 
benefit sought on appeal is granted to this extend and 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


